DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 20, the recitation of “the mask is in contact with the one of the first or second surface of the mask closest to the mask” renders the claim as indefinite. It is unclear as to how the mask is in contact with itself. It appears that based on the utilization of “the first or second surface” that the claim should read “the first or second surface of the substrate.” All claim interpretations will be based on this assumption. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 22, 25, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clube et al (U.S. Publication No. 2016/0062246 A1; hereinafter Clube)
	With respect to claim 14, Clube discloses a method for manufacturing a lighting device comprising: providing a substrate [14] comprising at least a first surface and a second surface opposing the first surface; providing light-sensitive material [15] on at least one of the first surface or the second surface; exposing the light-sensitive material to light by applying the light from a light source onto a mask [12] comprising a periodic pattern of light-attenuating features with interspaced light-permeable features and configured to cause the light from the light source to form a periodic distribution of high intensity regions with interspaced low intensity regions at at least the at least one of the first surface or the second surface on which the light-sensitive material is provided; and forming a periodic structure based on the exposed light-sensitive material, the periodic structure comprising light-attenuating features and light-permeable features, a thickness d of the substrate between the first surface and the second surface is given by:                        
                            d
                            =
                            n
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    λ
                                    
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    wherein n is an integer, n1, a is a period of the periodic pattern of light-attenuating features and interspaced light-permeable features of the mask, λ is a wavelength of the light emitted from the light source, n1 is a refractive index of a medium between the mask and the first surface, the first surface faces the mask, and n2 is a refractive index of the substrate between the first and second surfaces (See ¶[0038],¶[0097]).
	With respect to claim 15, Clube discloses wherein: the light-sensitive material is provided on one of the first or the second surface of the substrate and the mask is provided on the other one of the first or the second surface (See ¶[0007], ¶[0137], ¶[0142]); the exposing comprises illuminating the light-sensitive material with a self-image of the mask; and the forming comprises forming the periodic structure based on the exposed light-sensitive material on the first or the second surface on which the light-sensitive material has been provided (See ¶[0084]).
	With respect to claim 22, Clube discloses wherein, at least during the exposing, the mask is arranged parallel to both of the first surface and the second surface. (See Clube ¶[0028]).
	With respect to claim 25, Clube discloses wherein the periodic pattern comprises a grating having parallel, elongated elements, and the light-attenuating features correspond to essentially identical, parallel, elongated elements as the parallel, elongated elements of the grating (See ¶[0087]).
	With respect to claim 28, Clube discloses wherein the light source comprises at least one of at least one light emitting diode (LED) or at least one Hg arc lamp (See ¶[0137]).
	With respect to claim 29, Clube discloses wherein the wavelength is an ultraviolet (UV) wavelength (See ¶[0137])
	With respect to claim 30, Clube wherein the wavelength is between 200 nm and 500 nm (See ¶[0137]; UV)
	With respect to claim 31, Clube wherein the wavelength is between 340 nm and 460 nm (See ¶[0137]; UV)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al (U.S. Publication No. 2016/0062246 A1; hereinafter Clube) in view of Nakamura et al. (U.S. Publication No. 2011/0013743 A1; hereinafter Nakamura).
	With respect to claim 16, Clube fails to disclose wherein: the light-sensitive material is provided on the first surface of the substrate and on the second surface of the substrate; the exposing comprises illuminating the light-sensitive material on the first surface of the substrate and the light-sensitive material on the second surface of the substrate with respective self-images of the mask; and the forming comprises forming the periodic structure based on the exposed light-sensitive material on the first surface of the substrate and based on the exposed light-sensitive material on the second surface of the substrate
	In the same field of endeavor, Nakamura teaches the light-sensitive material is provided on the first surface of the substrate and on the second surface of the substrate; the exposing comprises illuminating the light-sensitive material on the first surface of the substrate and the light-sensitive material on the second surface of the substrate with respective self-images of the mask; and the forming comprises forming the periodic structure based on the exposed light-sensitive material on the first surface of the substrate and based on the exposed light-sensitive material on the second surface of the substrate (See Figure 3B and ¶[0040]).	The utilization of Clube’s photolithography can be applied to both sides of the substrate producing a dual sided pattern as taught by Nakamura (See Nakamura ¶[0040-0043]), thereby increasing the contrast of the pattern (See Nakamura ¶[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  
	With respect to claim 17, the combination of Clube and Nakamura discloses wherein, at least during the exposing, the mask is arranged relative to the substrate to cause the light from the light source to form a periodic distribution of high intensity regions with interspaced low intensity regions at the first surface and at the second surface (See Clube Figure 3)
	With respect to claim 18, the combination of Clube and Nakamura discloses wherein, at least during the exposing, a smallest distance between the mask and the substrate is less than half of a Talbot length (See Clube ¶[0142]).
	With respect to claim 19, the combination of Clube and Nakamura discloses wherein, at least during the exposing, a smallest distance between the mask and the substrate is less than one fourth of aTalbot length (See Clube ¶[0096]).
	With respect to claim 20, the combination Clube and Nakamura discloses wherein, at least during the exposing, the mask is in contact with the one of the first or second surface of the mask closest to the mask (See Clube ¶[0096]; interpreted as the first or second surface of the substrate).
	With respect to claim 21, the combination of Clube and Nakamura discloses wherein the light-sensitive material provided on a surface of the substrate closest to the mask is partially transparent for light emitted from the light source (see Clube ¶[0057]).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al (U.S. Publication No. 2016/0062246 A1; hereinafter Clube) in view of Ihlemann et al. (U.S. Publication No. 2018/0236596 A1; hereinafter Ihlemann)
	With respect to claim 23, Clube fails to disclose wherein the period a is between 5 µm and 20 µm.	In the same field of endeavor, Ihlemann teaches wherein the period a is between 5 µm and 20 µm (See ¶[0043]).	The implementation of a prioer periodicity of the mask structure allows for control over light diffraction and scattering (See ¶[0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 24, Clube fails to disclose wherein the period a is between 9 µm and 16 µm.	In the same field of endeavor, Ihlemann teaches wherein the period a is between 9 µm and 16 µm (See ¶[0043]).	The implementation of a prioer periodicity of the mask structure allows for control over light diffraction and scattering (See ¶[0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clube et al (U.S. Publication No. 2016/0062246 A1; hereinafter Clube) in view of Kaneko (U.S. Publication No. 2012/0307976 A1) 
	With respect to claim 26, Clube fails to disclose wherein the periodic pattern is formed from a material that comprises a metal. 	In the same field of endeavor, Kaneko teaches wherein the periodic pattern is formed from a material that comprises a metal (See ¶[0170]). 	The implementation of a metal plate allows for a high precision periodic structure with high strength and accuracy (See Kaneko ¶[0170]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 27, Clube discloses wherein: the light-sensitive material is a photoresist (See ¶[0083]); and the method further comprises: applying a developer to the at least one of the first surface or the second surface on which the light-sensitive material is provided after the light from the light source has been applied to remove the light-sensitive material at least partially in regions corresponding to the low intensity regions (see ¶[0085-0087]).	Clube fails to disclose replacing remaining light-sensitive in regions corresponding to the high intensity regions or the low intensity regions by a material comprising a metal to form the periodic structure based on the exposed light-sensitive material.
	In the same field of endeavor, Kaneko teaches replacing remaining light-sensitive in regions corresponding to the high intensity regions or the low intensity regions by a material comprising a metal to form the periodic structure based on the exposed light-sensitive material (See ¶[0170]). 	The implementation of a metal plate allows for a high precision periodic structure with high strength and accuracy (See Kaneko ¶[0170]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waller et al. (U.S. Publication No. 2018/0048811 A1) discloses a pattern mask
Marconi et al. (U.S. Publication No. 2014/0023973 A1) discloses a pattern masking
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818